PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KEEN et al.
Application No. 14/499,512
Filed: 29 Sep 2014
For: MANAGING USER INFORMATION - DATA TYPE EXTENSION
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 10, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, dated April 13, 2020. The date the issue fee payment was received on August 27, 2020.  Accordingly, the date of abandonment of this application is August 28, 2020.  The Notice of Abandonment was mailed on December 07, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Daniel S. Keen, Eliza C. Block and Guy L. Tribble, corrected Application Data Sheet (ADS), (2) the petition fee of $2100 (previously submitted August 13, 2021, and (3) an adequate statement of unintentional delay.  

The Petition to Withdraw from Issue under 37 CFR 1.313(c) filed on October 13, 2021 and supplemented on December 10, 2021 will be mailed separately.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM).  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist